Citation Nr: 9905543	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-00157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to service-
connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1974, from September 1974 to September 1978, and from 
December 1979 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 RO decision which denied 
service connection for degenerative disc disease of the 
lumbar spine which is claimed as secondary to service-
connected lumbosacral strain.  In November 1998, the veteran 
presented testimony at a Travel Board hearing. 


REMAND

During his November 1998 Travel Board hearing, the veteran 
testified that he was currently receiving treatment for his 
degenerative disc disease at the VA facilities in Toledo, 
Ohio and Ann Arbor, Michigan.  He said that a VA physician at 
the Ann Arbor facility, either Dr. Rosenberg or Dr. 
Rosenthal, indicated that his degenerative disc disease was 
etiologically related to his service-connected lumbosacral 
strain.  (The Board notes that the claims file reveals no 
recent VA medical records from either the Ann Arbor or Toledo 
facilities.)  Even when a claim for service connection may 
not be well grounded, the VA must assist the claimant in 
completing his application for benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet.App. 69 
(1995).  In the instant case, this includes obtaining the 
veteran's medical records from the VA facilities in Toledo, 
Ohio and Ann Arbor, Michigan and giving the veteran an 
opportunity to submit a statement from either Dr. Rosenberg 
or Dr. Rosenthal.

Additionally, it is noted that the veteran has indicated he 
is in receipt of Social Security Administration (SSA) 
disability benefits; any related records should be obtained 
and associated with the claims file.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 


In view of the foregoing the case is REMANDED for the 
following action:

1.  The RO should obtain any outstanding 
medical records regarding the veteran's 
back disorder from the VA facilities in 
Toledo, Ohio and Ann Arbor, Michigan, 
including any records from Dr. Rosenberg 
or Dr. Rosenthal. 

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in its 
award of disability benefits, as well as 
copies of all related SSA decisions.

3.  The RO should give the veteran an 
opportunity to submit a statement from 
Dr. Rosenberg or Dr. Rosenthal or any 
other doctor which explains why 
degenerative disc disease of the lumbar 
spine is related to service or to his 
service-connected lumbosacral strain. 

4.  Thereafter, the RO should review the 
claim.  If the claim is denied, a 
supplemental statement of the case should 
be issued to the veteran and 
representative, and they should be given 
an opportunity to respond.  Then the case 
should be returned to the Board.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


